Citation Nr: 0511255	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-06 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back.

2.  Entitlement to service connection for degenerative 
arthritis of the left shoulder.

3.  Entitlement to service connection for degenerative 
arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant-veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Atlanta, Georgia, which denied the benefits sought.  
The Board first considered this appeal in December 2003 and 
determined that additional development was required.  As 
such, the matter was remanded to the RO.  The RO performed 
the requested developed, but continued the denial of benefits 
sought.  Therefore, this appeal is properly returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for equitable disposition of the 
veteran's claims has been developed and the veteran has been 
notified of the evidence necessary to substantiate the 
claims, evidence VA will attempt to obtain, and what evidence 
the veteran should furnish.

2.  The veteran is currently diagnosed as having arthritis of 
the spine and degenerative arthritis of both shoulders.

3.  The veteran's current back and shoulder disabilities did 
not begin during service or within one year of his discharge 
from service.

4.  The veteran's current back and shoulder disabilities are 
not results of his active service.
CONCLUSIONS OF LAW

1.  Degenerative arthritis of the spine was not incurred in 
or aggravated by service nor is it presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Degenerative arthritis of the left shoulder was not 
incurred in or aggravated by service nor is it presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

3.  Degenerative arthritis of the right shoulder was not 
incurred in or aggravated by service nor is it presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The veteran seeks service connection for degenerative 
arthritis, a disease which is deemed to be a chronic disease 
under 38 C.F.R. Section 3.309(a).  Because arthritis is a 
chronic disease, service connection may be granted under 
38 C.F.R. Section 3.307(a)(3) if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
June 1967, the evidence must show that his chronic disease 
manifest to a degree of ten percent by June 1968, in order 
for service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

The veteran asserts that he injured his back and shoulders in 
a fall during basic training in 1965.  His service medical 
records, however, do not include complaints of or treatment 
for a back and/or shoulder injury.  Upon separation 
examination in May 1967, the veteran reported having an 
excellent bill of health and there were no disabilities found 
at that time.  The first medical evidence of back and/or 
shoulder problems is dated in 1981, well over a year 
following the veteran's discharge from service.

The veteran credibly testified that he worked in the 
construction industry for his entire life, that he had 
experienced back and shoulder pain for many years, and that 
he first sought treatment for back and shoulder pain in the 
1980's.  Private and VA treatment records include diagnoses 
of degenerative arthritis of the lumbar spine and 
degenerative joint disease of both shoulders.  Although the 
veteran contends that his currently diagnosed back and 
shoulder disabilities began as a result of a fall during 
service, there is no medical evidence to support this 
contention.  On the contrary, in November 2004, the veteran 
underwent VA examination and the examiner opined, after a 
complete examination of the veteran and review of the claims 
folder, that the veteran's back and shoulder problems were 
less than likely to be related to his military service.

The Board notes that it may only consider independent medical 
evidence of record to support its findings.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The veteran's 
contentions alone do not constitute competent medical 
opinions as he is a lay person with no medical training or 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Thus, given the evidence as outlined above, the Board finds 
that the veteran is currently diagnosed as having 
degenerative arthritis of the spine and degenerative 
arthritis of both shoulders, but these disabilities did not 
begin during service or within one year of his discharge from 
service.  Consequently, the Board finds that the veteran's 
current back and shoulder disabilities are not results of his 
active service.  Accordingly, service connection for 
arthritis of the back and shoulders is denied.

Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in 
letters dated in July 2001, January 2004, and October 2004.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claims and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claims was, among other things, evidence that the 
veteran currently had a disability as a result of an in-
service injury or disease, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. Section 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him a physical examination, 
and obtaining a medical opinion as to the probability of 
diagnosed disabilities being related to active service.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Furthermore, the veteran 
testified before the Board in June 2003.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  



ORDER

Service connection for arthritis of the back is denied.

Service connection for degenerative arthritis of the left 
shoulder is denied.

Service connection for degenerative arthritis of the right 
shoulder is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


